NOTE: This order is n0nprecede11tial.
United States Court of AppeaIs
for the FederaI Circuit
IN RE ROSUVASTATIN CALCIUM PATENT
LITIGATION
ASTRAZENECA UK LIMITED, IPR
PHARMACEUTICALS INC.,
AND SHIONOGI SEIYAKU KABUSHIKI KAISHA,
Plain,tiffs-Appellees,
V.
AUROBINDO PHARMA LIMITED,
Defen,dan,t-Appellant,
and
MYLAN PHARMACEUTICALS INC.,
Defend0:n,t-Appellant,
and
APOTEX CORP.,
Defenclant-Appellant,
and
COBALT PHARMACEUTICALS INC. AND COBALT
LABORATORIES INC.,
Defendants-Appellants, -
and
SUN PHARMACEUTICAL INDUSTRIES, LTD.,
Defendant-Appellan,t,

ASTR.AZENECA V. AUROBINDO 2
and
TEVA PHARMACEUTICALS USA, INC.,
Defendcmt-Appellan.t,
and
PAR PHARMACEUTICAL, INC.,
Defendczn,t-Appellant,
and
SANDOZ, INC.,
Defend0:n,t.
2010-1460, -1461, -1462, -1463, -1464, -1465, -1466, -1467,
-1468, -1469, -1470, -1471, -1472, -1473
Appea1s from the United States District Court for the
District of De1aware in case nos. 08-MD-1949, 07-CV-
0810, 07-CV-0805, 07-CV-0809, 07-CV-0811, 07-CV-0806,
08-CV-0426, and 07 -CV-0808, Judge J0seph J. Farnan, Jr.
ON MOTION
ORDER
Upon consideration of the motion to withdraw Rich-
ard A. Kap1an and to substitute Jeffry M. Nich0Is as
principal counsel for Teva Pharmaceutica1s USA, Inc.,
IT ls 0RDERED THAT: _
The motion is granted JefEry M. Nicho1s must
promptly enter a new entry of appearance

3
UCT 1 9 2010
Date
cc: Char1es E. Lipsey, Esq.
Robert B. Breisblatt, Esq.
Jeffrey S. Ward, Esq.
SteVen A. Maddox, Esq.
Wi1]iam A. Rakoczy, Esq.
Dutch Chung, Esq.
J ames F. Hurst, Esq.
Richard A. Kap1an, Esq.
Jeffry M. Nicho1s, Esq.
s21
AsTRAzENEcA v. AURo1-:>.1Nno
FoR THE C0URT
/s/ J an Horba1y
J an Horb aly
C1erk
F l..ED
U.S. COURT BF APPEALS FOR
THE FEDERAL C|RCU|T
0CT 1 8 2010
.IANHORBAL‘l
CLERK